UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6147



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROHAN LLOYD DAVY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-97-3, CA-98-958-5-BO)


Submitted:   May 13, 1999                    Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Rohan Lloyd Davy, Appellant Pro Se. Robert Edward Skiver, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rohan Davy seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   United States v. Davy, No. CA-98-958-5-BO (E.D.N.C.

Jan. 7, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 6, 1999, the district court’s records show that it was
entered on the docket sheet on January 7, 1999. It is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Fed. R. Civ. P. 58 and
79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2